Case 2:17-cv-10693-MFL-SDD ECF No. 27 filed 10/26/20         PageID.1794     Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL A. DARBY,

      Petitioner,                                           Case No. 17-cv-10693
                                                            Hon. Matthew F. Leitman
v.

JACK KOWALSKI,

      Respondent,
_______________________________________________________________________/

                                    JUDGMENT

      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Opinion and Order entered on this day:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is GRANTED IN

LIMITED PART.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

GRANTED.

                                               DAVID J. WEAVER
                                               CLERK OF THE COURT

                                               By: s/Holly A. Monda
                                               Deputy Clerk
Approved:

s/Matthew F. Leitman________                   Dated: October 26, 2020
Matthew F. Leitman                             Flint, Michigan
United States District Court

                                           1
